DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed March 7, 2022 have been fully considered but they are not persuasive.
In response to applicant’s argument set forth at page 3 of the response with regard to claim limitation “a white object is attached on the target object”,  the examiner would like to offer the remarks as follows:
(i)As pointed out in the rejection, the color checker in Chen includes various color patches (see page 1907, left column, section III (Experiment Results): lines 1-3) which comprise white color patch (lower left corner of the color checker shown in figures 2-5) and such white color patch refers to the so-called “white object”.  The light booth in Chen (see figure 4) includes a back wall of the light booth (see page 1907, left column, section III (Experiment Results): line 5; and figure 4) which refers to the so-called “target object”.  As shown in figure 4 of Chen, the color checker is in front of the back wall of the light booth so it meets the so-called “attached”.
(ii)Thus, the color checker attached in front of the back wall of the light booth satisfies claim limitation “a white object is attached on the target object”.
In response to applicant’s argument set forth at page 3 of the response with regard to “It is apparent that the training images of Chen do not have any back walls”, the examiner would like to offer the remarks as follows:  As can be seen from figure 4 of Chen, the three images after the black box (look like a computer box having two directions (top and bottom)) include back wall of the light booth. 
In response to applicant's argument set forth at pages 4-5 of the response with regard to claim limitation “true light source information”, the examiner would like to offer the remarks as follows:
(i)It is noted that applicant argues that the light sources of Chen are not the same as the light source information of the present application based on the ground that light sources of Chen are preset whereas light source information in claim is not preset.
(ii)However, such preset aspect is not included in claim.  Claim 1, for example, apparently does not require whether such light source information is preset or is not preset.  Applicant is reminded that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In response to applicant's argument set forth at page 7 of the response with regard to claims 10, 2, and 9, it is noted that such response has referred to argument applied to claim.  Thus, the examiner’s remarks in the preceding paragraphs with regard to claim are incorporated herein.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (referred as Chen hereinafter) (“Automatic White Balance Based on Estimation of Light Source Using Fuzzy Neural Network”, 2009 4th IEEE Conference on Industrial Electronics and Applications, 2009, pp. 1905-1910, doi: 10.1109/ICIEA.2009.5138534).
Regarding claim 1 as a representative claim. Chen teaches a method for establishing a light source information prediction model, comprising:
capturing a plurality of training images for a target object, wherein a white object is attached on the target object (see page 1907, left column, section III (Experiment Results), figures 1-5: camera (lines 1-3 and figure 4) for capturing training images); color checker includes various color patches (lines 1-3) which comprise white color patch (lower left corner of the color checker shown in figure 1-5) and such white color patch refers to the so-called “white object”; back wall of the light booth (line 5 and figure 4) refers to the so-called “target object”; the checker is in front of the back wall as shown in figure 4 so it meets the so-called “attached”);
obtaining true light source information of the training images according to a color of the white object in each of the training images (see page 1907, left column, section III (Experiment Results), figures 1-5: reference image with desired white balance is the image captured under D65 illumination which is a daylight source (lines 7-9); and 
training a neural network model according to the training images and the true light source information (see page 1906, section A (Configuration of the Fuzzy Neural Network) and section B (Color Temperature Prediction Using the Fuzzy Neural Network): training samples and light sources are used to train the Neural Network), and
generating a plurality of pieces of predicted light source information according to the neural network model during the training (see page 1906, section B (Color Temperature Prediction Using the Fuzzy Neural Network), right column: estimated color temperature), wherein a learning rate for training the neural network model is adaptively adjusted based on the predicted light source information (see page 1907, left column, section III (Experiment Results): learning rate).
Regarding claim 2, Chen further teaches wherein training the neural network model according to the training images and the true light source information and generating the pieces of predicted light source information according to the neural network model during the training further comprises:
performing white balance processing on the training images according to the predicted light source information to obtain a plurality of adjustment images (see page 1906 section C (White Balance Adjustment): equations 1-2); and
determining the learning rate for training the neural network model according to the adjustment images (see page 1907, left column, section III (Experiment Results): learning rate is reduced from .005 to .005041; also see page 1906, section B (Color Temperature Prediction Using the Fuzzy Neural Network), right column: a back propagation algorithm is used to adjust or update parameters).
Regarding claim 9, Chen further teaches wherein the neural network model is a recurrent neural network (RNN) (see page 1906, section B (Color Temperature Prediction Using the Fuzzy Neural Network), right column: a back propagation algorithm which refers to recurrent so Chen’s neural network with back-propagation algorithm refers to the so-called recurrent neural network).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Chen.
Regarding claim 10, it is noted that this claim recites similar claim limitations called for in the counterpart claim 1,  Therefore, the advanced statements as applied to claim 1 above are incorporated hereinafter.  Chen further teaches an image sensor (see camera in figure 4) but does not teach a storage device and a processor.
However, such a storage device and a processor are well known and widely used in the art (Official Notice was taken in the previous Office Action). Applicant’s failure to adequately traverse the Examiner’s taking of Official Notice in the last office action is taken as an admission of the fact(s) noticed.

The motivation for doing so is to speed up the calculation and improve the accuracy.
Therefore, before the effective filing date of the instant claim invention, it would have been obvious to one of ordinary skill in the art to incorporate such storage device and processor in combination with Chen for the reasons.
Allowable Subject Matter
Claims 3-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 3, the cited prior art does not teach or suggest claim limitations that of “wherein the adjustment images comprise a first adjustment image, a second adjustment image, and a third adjustment image, and determining the learning rate for training the neural network model according to the adjustment images comprises: generating a first gap parameter between the first adjustment image and the second adjustment image by comparing a plurality of pixel values in the second adjustment image and a plurality of corresponding pixel values in the first adjustment image; generating a second gap parameter between the second adjustment image and the third adjustment image by comparing a plurality of pixel values in the third adjustment image and the corresponding pixel values in the second adjustment image; and increasing or reducing the learning rate according to the first gap parameter and the second gap parameter”.
Each of claims 4-8 depends on claim 3.  Therefore these claims are also allowable for the same reasons as above.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY M DANG whose telephone number is (571)272-7389. The examiner can normally be reached Monday to Friday from 7:00AM to 3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mathew Bella can be reached on 571-272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



DMD
5/2022

/DUY M DANG/Primary Examiner, Art Unit 2667